Order entered December 22, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00841-CV

      CAREINGTON INTERNATIONAL CORPORATION, Appellant

                                           V.

                FIRST CALL TELEMEDICINE, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02335-2019

                                      ORDER

      Before the Court is appellee’s December 18, 2020 unopposed motion for

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than January 19, 2021.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE